OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN




Hon. George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:
                Opinion No. O-1698
                Re: Compensation of Actua
                     I)epartmenton             examination
         By your letter of Novembe

in the Insurance Department
the fact situation reflecte
your letter, which facts
                                         Fleet, Actuary in
                                     of Insurance CoImnission-
                                      he Chairman of the
Board to rssist                        an insurance cclapany
                                        towit, the American
Life Insurazc                                It appears that.
Mr. Van Fleet                           October on this out
                                       ars that the rate of
                                 day, the examinercs remunera-
                                home state of the company
                                nducting the examination of
                              o business :!.n
                                            that state.
                         ars that Mr. Van Fleet was inadver-
                         gular Exomination Division payro91,
                        or the entire month.of October, and
                               It seems that the warrant' for
                    be issued in order to work an adjustment
                auned to be due Ur. Van Fleet for the eight
days he served as examiner, and the emount actually paid him
for the month of October, inbluding the eight days he served
as examiner, under the item appropriated for the payment of
the Salary of the Actuary of the Examining Division.
Hon. George II.Sheppard, Page 2

         Senate Bill 397, passed by the 46th Legislature,
Regular Session, 1939, provides the method of compensating
examiners of this State who conduct examinations of insurance
companies not organized under the laws of Texas. That Act
provides in part ns follows:

         "Examiners' remuneration and expenses shall
     be the same as that which would be paid by the
     home State of a company under examination to per-
     sons conducting the examination of a Texas company
     admitted to do business in that State."
         This provision has been fully discussed in our
Conference Opinion No. 3075, dated August 3, 1939 with which
you are familiar. The question was likewise inci.denMly in-
volved in our Opinion NO. O-1471, addressed tothe Honorable
Walter C. Wooaward, Chairman, Board of Insurance Ccuumission-
ers, under date of October 14, 1939, with which you are
likewise familiar.
         Your question, however, does not involve the method
of computing the canpensation or the availability of an Q-
propriation for the purpose of paying the compensation of
examiners conducting examinations of insurance companies not
organized under the laws of the State of Texas; but your
inquiry seems~to be concerned with the proposition whether
the Actuary of the Edamining Division assisting in the exam-
ination of an out-of-state insurance company may be compensat-
ed as an examiner, rather then as Actuary, for such period of
time as he may actually engage in such out-of-state exemina-
tion.
         Your question, it seems, is explicitly answered
by the below-quoted provisions appearing in Senate Bill 397:
         Where the Chairman of the Board shall deem
     it advisable.,he may commission the Actuary of the
     Board, the Chief Examiner or any other examiner (r
     employee of the department, or any other person,
     to conduct or assist in the examination of any oom-
     pany not organized under the laws of Texas and allow
     them compensation as herein provided, except .that
     they may'not be otherwise compensated during the
     time they are assigned to such foreign company ex&-
     ination.*
         It follows that during the time Xr. Van Fleet,
the Actuary of the Examining Division, was by commission
Hon. George I?.Sheppard, Page 3

of the Chairman of the Board assisting in the exam&nttion
of the out-of-state insurance company referred to, he %Q~S
permitted to be calpensnted for such services in the man-
ner provided in Senate Bill 397. Of course, for the eight
days he served.as, in effect, Examiner, he could not,
under the provisions of Senate Bill 397, be compensated
as "Actuary"; but we do not feel that the inadvertent pay-
roll certification which reported him a? serving as Actuary
during the entire month of October will or should prevent
the account of your Department from being corrected to show
that for eight days of such month he actually served as
"Examiner," under the provisions of Senate Bill 397, nor
does it, in our opinion, prevent the adjustment of his
compensation according to the actual fact situation.
         Trusting that the foregoing adequately answers
your inquiry, we are

                                Very truly yours
                           ATTORNrEYGENERAL OF TZXAS


                           BY
                                       R. W. Fairchild
                                             Assistant




A?PRCVED DEC '7,1939
/s/ Gerald C~.Mann
ATTGRBBY GENERU OF TEXAS